DOOEING, District Judge.
[1] The question as to whether or not a bankrupt is required to attend the hearing upon his application for a discharge having been presented to the court by the referee herein, it is the judgment of the court that the provisions of section 7 of the Bankruptcy Act . require, such attendance, and that the bankrupt may not avoid such attendance by removing from the district.
[2] It is also the opinion of the court that, even if the provision that a bankrupt may not be required to attend at a place more than 150 miles from his home or place of business did apply to a hearing upon an application for discharge, the bankrupt could not avail himself thereof, if pending the bankruptcy proceedings he removed from the district.